Citation Nr: 1032030	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  00-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970 and 
from January 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2001, a Travel Board hearing was held before one of 
the undersigned Veterans Law Judges (VLJs).  In March 2005, the 
Veteran was afforded another Travel Board hearing before another 
of the undersigned VLJs.  Transcripts from both hearings are 
associated with the claims file.

By law, a Judge who has conducted a hearing must participate in 
the decision as to the issues discussed in the testimony.  38 
U.S.C.A. § 7102(a), 7107(c) (West 2002 & Supp. 2009).  The law 
also provides that proceedings before the Board may be assigned 
by the Chairman to either an individual Veterans Law Judge or a 
panel of not less than three VLJs.  Therefore, the issues herein 
are being decided by a panel of three Judges.

In July 2005 and May 2009, the Board remanded the issue on appeal 
for additional evidentiary development.  All requested 
development has been completed, and the issue is now properly 
before the Board for adjudication. 


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him 
from securing and retaining some type of substantially gainful 
employment.





CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, 


subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In May 2003, August 2005, November 2007, and June 2009, VA sent 
the Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the July 1998 rating decision, December 
1999 SOC, October 2000 SSOC, September 2003 SSOC, February 2009 
SSOC, and May 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

It is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the November 2007 and June 2010 letters which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is less 
than 100 percent, and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

The Veteran's service-connected disabilities, as evaluated under 
the VA Rating Schedule, are:  PTSD, evaluated as 30 percent 
disabling; residuals, injury and arthritis of left knee, right 
knee, left hip, right ankle, and both hands, evaluated as 20 
percent disabling; degenerative disc disease of the cervical 
spine, C5-C6 and C6-C7, evaluated at 10 percent; and dermatitis, 
claimed as a skin condition with a rash all over the body and 
skin discoloration of both legs, evaluated at 0 percent.  The 
combined evaluation is 50 percent.  Prior to August 8, 2003, the 
Veteran was not service connected for degenerative disc disease 
of the cervical spine, and his combined evaluation was 40 
percent.  



Since the Veteran has not had one service-connected disability 
with an evaluation of at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent with 
one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation and 
Pension for extraschedular consideration.  See 38 C.F.R. 
§§ 3.340(a), 3.341(a), 4.16(b).

The record relating to the Veteran's service-connected 
disabilities shows that he underwent a VA examination for PTSD in 
December 1997 at which he reported intrusive thoughts, 
nightmares, irritability, difficulty concentrating, 
hypervigilance, and depression.  The examiner noted that the 
Veteran's speech was normal, his thought processes were normal 
and goal directed, and he was oriented to person, place, time, 
and situation.  Although his concentration was good, his insight 
was poor and his judgment was limited.  He was assigned a global 
assessment of functioning (GAF) score of 65 for the time of the 
examination and for the past year.

May 1998 VA treatment records indicate that the Veteran had a 
history of multiple joint pain due to traumatic arthritis in the 
wrists and knees.  He was on NSAIDS (non-steroidal anti-
inflammatory drugs) and used a cane for ambulation.  X-rays 
showed mild degenerative joint disease of the wrists and knees.  
At July 1998 VA treatment the Veteran complained of soreness, 
tenderness, and swelling in his ankle.  He complained of 
flashbacks, joint pain, and pain in his spine and neck at 
February 1999 treatment.  He wore braces for his wrists and 
knees.  March 1999 X-rays of the Veteran's knees and right wrist 
during VA treatment showed no abnormality.   

At a May 1999 VA mental health consultation, the Veteran was 
observed to not show any overt symptoms of mental illness.  May 
2000 VA mental health treatment records indicate that he walked 
with a cane and had an unsteady gait.  The Veteran indicated that 
he experienced some rage, and he was assigned a GAF score of 50.

At the September 2001, hearing the Veteran's representative 
stated that the Veteran had not worked since 1991 and sometimes 
could not remember his name.  As to his arthritis, the 
representative indicated that the Veteran took medication and 
used  neck, wrist, ankle, and knee braces.  Tasks such as mowing 
the lawn were difficult. 

J.M.G., M.Ed., of the Savannah, Georgia, Vet Center wrote in 
October 2001 that the Veteran had been seen in group therapy for 
PTSD since January 1999.  His PTSD symptoms included chronic 
sleep disturbances, a tendency to react under stress with 
"survival tactics," depression, hyperalertness, fatigue, 
cynicism, and distrust of others, alienation, low self esteem, 
irritability, and fantasies of retaliation and destruction.  Ms. 
G continued that the Veteran was unemployed due to existing 
medical conditions, that this condition was chronic, and would 
continue to become more debilitating with time. 

October 2001 VA treatment notes indicate that the Veteran was 
walking with a cane.  At March 2002 VA treatment, he had no 
specific complaints.  It was noted that he was taking Divalproex, 
500 mg, for agitation and mood and diclofenac, 100 mg, for 
arthritic pain.  In June 2003, VA mental health treatment records 
indicated that the Veteran was taking Zoloft, Vistaril, and 
Depakote, and he felt that they were helpful.  He reported having 
a lot on his mind, which made him forgetful.  He did yard work, 
worked on cars, and played with his granddaughter.  
 
August 2003 VA treatment records indicate that the Veteran 
complained of left knee pain that was worse in the last week.  X-
rays of the Veteran's hands from August 2003 showed mild 
degenerative joint disease, and X-rays of the knees showed slight 
demineralization on the left and no other definite abnormality. 
X-rays of the cervical spine showed a generalized decrease in 
height of C3 and anterior wedging of C5-C6 vertebras that did not 
appear to be acute.  In addition, there was moderately advanced 
degenerative disc disease with narrowing of C5-C6 and C6-C7 disc 
spaces and anterior lateral osteophytes and possible encroachment 
of the neural foramina at the level of the C6-C6 vertebra.  X-
rays of the left hip were normal, and X-rays of the right ankle 
showed linear calcification.



The Veteran reported at December 2003 VA mental health treatment 
that his medications were helping him but he was still having 
difficulty sleeping.  He said he had nightmares related to 
Vietnam on a nightly basis, and occasionally had flashbacks.  The 
treatment notes indicate that he appeared calm, alert, and 
oriented, and he was in no apparent distress.  His affect was 
somewhat blunted, he had an appropriate response to questioning, 
and he appeared neatly dressed and well groomed.  He was assigned 
a GAF score of 64.

February 2004 VA mental health treatment records indicate that 
the Veteran was working occasionally driving cars off of ships.  
He was noted to be alert, oriented, and in no acute distress, and 
he was assigned a GAF score of 65.  However, he reported being 
"lonely, broke and sad" and requested medication for his 
nerves.  In May 2004 he complained at VA ambulatory outpatient 
care of neck pain with radiation into the right shoulder despite 
taking Darvocet, 65 mg, Tylenol and Diclofenac.  He also 
complained of a pleuritic rash.  At January 2005 VA treatment he 
complained of worsening neck stiffness.  July 2004 and February 
2005 VA mental health treatment notes indicate that the Veteran 
continued to work driving cars off a boat, and he was again 
assigned a GAF score of 65.   

At the March 2005 hearing the Veteran testified that he had 
difficulty sleeping due to his skin and nervous conditions.  He 
said that he got sharp pains in his neck which prevented him from 
moving his arms and that his knees bothered him, particularly the 
left one.  Pain radiated down his arms and exposure to cold 
exacerbated this.  He said he had not been able to work full time 
since 1991. 

The Veteran reported at August 2005 VA mental health treatment 
that he was still working part-time driving cars off boats.  He 
indicated that he was having nightmares, was frustrated and 
anxious, and tended to isolate himself.  He was assigned a GAF 
score of 60.  He reported at March 2006 VA mental health 
treatment that the previous October he had stepped in a hole at 
work, injured his left knee and back, and had not been able to 
return to work.



At July 2006 VA treatment the Veteran requested refills of 
Lubriderm for psoriatic lesions on his back.  The treating 
physician noted that he had hyperpigmented psoriasis and small 
psoriatic lesions on his back.  Mental health treatment notes 
from July 2006 indicate that the Veteran was doing "fairly 
well" overall and was going to physical therapy for the injuries 
from his job.  He was assigned a GAF score of 60.  November 2006 
VA mental health treatment records indicate that the Veteran had 
occasional nightmares and thoughts about the war, and he avoided 
situations that remind him of the war.  

At a VA psychiatric examination in January 2007, the Veteran said 
he had been on medical leave from his job unloading automobiles 
from boats because of a knee and back injury, and that he had 
worked in that job for two years.  In a typical day, he read the 
Bible and watched television.  He occasionally got together with 
friends, and had no specific hobbies or social activities.  He 
reported that he was having difficulty controlling depression, 
flashbacks, nightmares, and recurrent thoughts.  He had not lost 
any time from work due to psychiatric symptoms.  The examiner 
noted that the Veteran was polite and cooperative.  He was not in 
acute distress, his affect was appropriate and unconstructed, and 
his mood was within normal limits.  On examination he was alert, 
oriented, relevant and coherent.  There were no evident signs of 
psychosis or other mental disorders, and he did not exhibit 
suicidal or homicidal thinking.  The examiner opined that the 
impact of the Veteran's psychiatric symptoms on his social and 
occupational functioning was mild in degree.  He was diagnosed 
with PTSD and polysubstance abuse, and he assigned a GAF score of 
62.  

At June 2007 VA mental health treatment the Veteran described 
himself as doing "passable" and he had continued nightmares 
related to Vietnam.  He saw shadows at times and had flashbacks, 
and he felt that his PTSD symptoms had become worse since his 
last visit.  January 2008 VA primary care treatment records 
indicate that he had severe degenerative joint disease of the 
left knee.  On examination the left knee had some popping, 
cracking, and grating through the entire range of motion with 
minimal collateral and cruciate instability.  The right knee had 
less popping and grating but was still "involved."

At July 2008 VA treatment the Veteran indicated that he was 
working part-time again, driving cars off boats.  He was observed 
to be alert and oriented with no acute distress.  He was assigned 
a GAF score of 65, up from 60 at the previous visit.  At August 
2008 VA primary care treatment the Veteran was observed to not 
have difficulty getting on and off the examination table.  There 
was not swelling or effusion in the knees and he had a left knee 
brace.  There was a full range of motion, but he complained of 
pain in both knees.  The Veteran indicated that he was working as 
a truck driver, using a stick shift.  In a December 2008 
examination report addendum, the examiner wrote that the 
Veteran's occupational and social impairment decreased his 
ability to perform occupational tasks only during periods of 
significant stress.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Although his lay statements may be competent as 
to lay-observable residuals of his service-connected 
disabilities, the Veteran has presented no evidence that he has 
the expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.  The Board notes that when the Veteran 
stopped working driving automobiles off boats in October 2005, it 
was because he had injured himself at work.  Furthermore, the VA 
examiner wrote in December 2008 that the Veteran's occupational 
and social impairment decreased the ability to perform 
occupational tasks only during periods of significant stress.  
The records discussed above show that the Veteran's GAF scores 
have ranged from 50 to 65.  A score of 51 to 60 denotes moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is defined as indicating 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.   See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  The record indicates that the Veteran 
has used a cane to ambulate, has used braces on several joints, 
and has some pain and discomfort from his service-connected 
residuals of injury and arthritis, degenerative joint disease of 
the cervical spine and dermatitis.  These cause limitations in 
performing some work-related functions.  However, the record as a 
whole does not indicate that the service-connected disabilities 
preclude all forms of gainful employment.  The Board must 
emphasize that only his service-connected disabilities may be 
considered for the purposes of this TDIU claim, thus excluding 
any non-service-connected disability from consideration.  See 38 
C.F.R. § 4.16.

The record shows that the Veteran has worked in at least two jobs 
since he filed his claim for TDIU.  For purposes of 38 C.F.R. 
§ 4.16, marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, the 
Veteran did not provide sufficient income information to 
determine whether he meets that standard.  In any event, however, 
since the claim for TDIU is being denied on the basis of 
insufficient disability, the Board finds that the income issue is 
moot.

Although the Veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the fact that 
the preponderance of the medical evidence is against the claim 
for TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.




ORDER

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities is denied.



___________________________                     
__________________________
     ANDREW J. MULLEN		DEBORAH W. SINGLETON
        Veterans Law Judge 		     Veterans Law Judge
   Board of Veterans' Appeals   		Board of Veterans' 
Appeals



___________________________
LINDA A. HOWELL
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


